Filed 09/02/20   Case 20-12577   Doc 39
Filed 09/02/20   Case 20-12577   Doc 39
Filed 09/02/20   Case 20-12577   Doc 39
Filed 09/02/20   Case 20-12577   Doc 39
Filed 09/02/20   Case 20-12577   Doc 39
Filed 09/02/20   Case 20-12577   Doc 39
Filed 09/02/20   Case 20-12577   Doc 39
Filed 09/02/20   Case 20-12577   Doc 39
Filed 09/02/20   Case 20-12577   Doc 39
Filed 09/02/20   Case 20-12577   Doc 39
Filed 09/02/20   Case 20-12577   Doc 39
Filed 09/02/20   Case 20-12577   Doc 39
Filed 09/02/20   Case 20-12577   Doc 39
Filed 09/02/20   Case 20-12577   Doc 39
Filed 09/02/20   Case 20-12577   Doc 39
Filed 09/02/20   Case 20-12577   Doc 39
Filed 09/02/20   Case 20-12577   Doc 39
Filed 09/02/20   Case 20-12577   Doc 39
Filed 09/02/20   Case 20-12577   Doc 39
Filed 09/02/20   Case 20-12577   Doc 39
Filed 09/02/20   Case 20-12577   Doc 39
Filed 09/02/20   Case 20-12577   Doc 39
Filed 09/02/20   Case 20-12577   Doc 39
Filed 09/02/20   Case 20-12577   Doc 39
Filed 09/02/20   Case 20-12577   Doc 39
Filed 09/02/20   Case 20-12577   Doc 39
Filed 09/02/20   Case 20-12577   Doc 39
Filed 09/02/20   Case 20-12577   Doc 39
Filed 09/02/20   Case 20-12577   Doc 39
Filed 09/02/20   Case 20-12577   Doc 39
Filed 09/02/20   Case 20-12577   Doc 39
Filed 09/02/20   Case 20-12577   Doc 39
Filed 09/02/20   Case 20-12577   Doc 39
Filed 09/02/20   Case 20-12577   Doc 39
Filed 09/02/20   Case 20-12577   Doc 39
Filed 09/02/20   Case 20-12577   Doc 39
Filed 09/02/20   Case 20-12577   Doc 39
Filed 09/02/20   Case 20-12577   Doc 39
Filed 09/02/20   Case 20-12577   Doc 39
Filed 09/02/20   Case 20-12577   Doc 39
Filed 09/02/20   Case 20-12577   Doc 39
